EXHIBIT 10.4

VIDEO PRODUCTION AGREEMENT

Agreement Date:

July 21, 2015

Producer:

Coolfire Studios, LLC (“Producer”)

Client:

Global Personalized Academics, (a subsidiary of Sibling Group Holdings, Inc.)
(“Client”)

Project:

Global Personalized Academics Online Videos

Deliverables:

Three Thousand, Five Hundred (3,500) videos, each lasting approximately three
minutes (3:00), featuring academic instruction presented in a creative, humorous
way (the “Videos”). Producer shall produce and deliver the Videos according to
the Review, Approval, and Delivery Process outlined on Schedule 1 to this
Agreement.

Total Budget:

$1,855,000 (3,500 videos x $530/video for full term, to be invoiced as outlined
on Schedule 2 to this Agreement).

Term:

Twelve (12) months, beginning August 1, 2015, unless Client terminates during
the “Opt-Out Period” set forth on Schedule 3.




1.

Production Services. Coolfire Studios, LLC (“Producer”) shall provide all
necessary Production Services, including script writing, production, camera
operators, lighting and audio technicians, motion graphics, and such other
production staff as may be necessary in Producer’s discretion to produce the
Deliverables.

2.

Post-Production. Producer shall provide all necessary post-production services
to complete the Deliverables.

3.

Music Licensing. Producer shall be responsible for obtaining all necessary
licenses for any music to be used in any Deliverables. Unless agreed otherwise,
the costs for such licenses shall be included the total production budget set
forth above.

4.

Clearance/Releases from Other Rights Holders. Producer shall be responsible for
obtaining all necessary clearance releases, permissions and/or waivers from any
other rights holders, including licensors of copyrights, trademarks, or other
intellectual property that may be used, featured or appear in the Deliverables.

5.

Ownership.

a.

Subject at all times to Client’s satisfaction of its payment obligations under
this Agreement, Producer agrees that the delivered videos (“Deliverables”)
constitute audio and visual work(s) specially commissioned and made for hire
within the meaning of the United States Copyright Law.  All tapes, negatives and
prints of all pictures and sound tracks and material, exposed and/or processed,
in the production of the Deliverables, (except for materials supplied to
Producer by Client) and all material and content contained in the Deliverables,
including but not limited to any characters, names, copy, art, logos, and
animation, and all right, title, interest and copyrights therein, shall become
the property of Client upon delivery thereof in accordance with the provisions
hereof.  In the event that the Deliverables for any reason are determined not to
be a work made for hire, then Producer hereby grants and assigns all right,
title and interest to the Deliverables to Client, and Producer will promptly
execute and deliver such documents as may be requested by Client in order to
accomplish the assignment and transfer of all such right, title and interest.
Without in any way limiting the foregoing, Producer hereby waives any and all
“moral rights,” and any rights Producer may have





[sibe_ex10z4002.gif] [sibe_ex10z4002.gif]

COOLFIRE STUDIOS – GLOBAL PERSONALIZED ACADEMICS

VIDEO PRODUCTION AGREEMENT

Page | 1




--------------------------------------------------------------------------------

regarding the Deliverables pursuant to the Visual Artist Rights Act (17 U.S.C. §
106 A(e)) or other federal, state or local statute. Producer will not mortgage,
pledge, assign or otherwise encumber the aforementioned sound tracks, tapes and
negative and positive films.

b.

Notwithstanding the foregoing, all of Producer’s original project files,
animation files, and color correction files, and any other underlying
proprietary technologies, plug-ins, architecture or other proprietary materials
used by Producer in the creation of the delivered Deliverables (collectively
“Producer Materials”) shall remain the sole property of Producer. Producer
hereby grants to Client a limited, non-exclusive, royalty-free license to use
any such Producer Materials solely to the extent that may be necessary to enable
the delivered Deliverables to perform and/or be displayed as promised.

6.

Independent Contractors. It is understood that Producer is an independent
contractor hereunder and Producer agrees, warrants and represents that the
Deliverables referred to in this Agreement shall be produced in compliance with
all national, state and local laws. Nothing in this Agreement shall constitute
an employment relationship between Producer and Client or Agency.

7.

Non-Union. It is expressly understood and agreed that neither this Agreement nor
any of Producer's obligations to Client herein shall be subject to, governed by
or affected by any collective bargaining agreement.

8.

Termination.

a.

By Client During Opt-Out Period. Client shall have the right to terminate this
Agreement during the Opt-Out Period set forth on Schedule 3, according to the
terms and conditions thereof.

b.

By Either Party for Breach. Either party shall have the right to terminate this
Agreement in the event of the other party’s material breach of any obligation,
representation or warranty herein, upon giving the breaching party thirty (30)
days’ written notice and the right to cure such breach.    

9.

Force Majeure.   Notwithstanding any other term or provision of this Agreement
to the contrary, a party hereto shall not be in violation or breach of an
obligation hereunder if and to the extent that it fails to perform or satisfy
such obligation by reason of a strike, walk out or other labor interruption or
disturbance, riot, fire, explosion, war, armed conflict, governmental action,
storm, flood, act of God or any similar cause or event which is beyond the
control of such party (a “Force Majeure”); provided, however, that such party
shall perform or satisfy such obligation as soon as reasonably practicable after
such Force Majeure ends or is diminished to the extent reasonably necessary for
such party to perform or satisfy such obligation and, provided further, that the
other party shall have the right to terminate this Agreement if the party to
perform is unable to perform or satisfy such obligations within 60 days after
the occurrence of such Force Majeure.

10.

Governing Law/Arbitration. This Agreement shall be construed in accordance with,
and all disputes hereunder shall be governed by, the laws of the state of
Missouri, excluding its conflict of law rules.  Except as set forth below, any
dispute arising under this Agreement that cannot be resolved between Producer
and Agency within ten (10) days of written notice by either party to the other,
will be submitted to arbitration in the city in which Client is located, and
shall be referred to a single arbitrator to be appointed by the parties in
accordance with the rules of the American Arbitration Association, and any
arbitral award will be enforceable in accordance with the laws of the state of
Missouri and the state in which Client is located.  The costs of any arbitration
will be shared equally between Client and Producer, unless the award provides
otherwise. Producer recognizes that in the event of a breach by Client of any of
their obligations under this Agreement or other violations of Producer’s rights
in connection herewith, the damage, if any, caused Producer thereby is not
irreparable or sufficient to entitle Producer to injunctive or other equitable
relief.  Producer therefore agrees that its rights and remedies shall be





[sibe_ex10z4002.gif] [sibe_ex10z4002.gif]

COOLFIRE STUDIOS – GLOBAL PERSONALIZED ACADEMICS

VIDEO PRODUCTION AGREEMENT

Page | 2




--------------------------------------------------------------------------------

limited to the right, if any, to obtain monetary damages at law and it waives
any right it might have to seek injunctive relief against the use of the
Deliverables by Client and/or its licensees.

11.

Entire Agreement. This Agreement, together with the attached Schedules,
constitutes the entire understanding between the parties and there are no other
agreements or understandings, written or oral, in effect between the parties
relative to the subject matter hereof.  This Agreement may not be modified or
terminated orally.




AGREED AND ACCEPTED:

PRODUCER

COOLFIRE STUDIOS, LLC

Signature:  /s/ Jeff Keane

Print Name: Jeff Keane

Title:  CEO

CLIENT

GLOBAL PERSONALIZED ACADEMICS, a subsidiary of

SIBLING GROUP HOLDINGS, INC.




Signature:  /s/ David W. Saba

Print Name: David W. Saba

Title:  COO





[sibe_ex10z4002.gif] [sibe_ex10z4002.gif]

COOLFIRE STUDIOS – GLOBAL PERSONALIZED ACADEMICS

VIDEO PRODUCTION AGREEMENT

Page | 3




--------------------------------------------------------------------------------







SCHEDULE 1

Review, Approval, and Delivery Process

Upon receipt of original video assets from Client, Producer will transcribe
original video script in a timely manner.  Transcription will then be rewritten
by Producer.  New scripts will then be electronically delivered to Client for
review and approval.

Upon receipt of new scripts presented for review and approval to Client, Client
will have 24 hours to review and approve.  If Client has not responded within 24
hours of delivery, such new scripts will be deemed approved and ready for
production.  Producer will provide one (1) round of revisions for all scripts
presented to Client.  If a script is revised and again delivered to Client, the
same approval criteria listed above will apply to the redelivered script.  Any
change in direction or scope of work after approval of any script by Client is
deemed beyond the scope of this Agreement and may incur additional fees.

When all assets required for production of final Videos are gathered and
prepared for editing, editing will commence in a timely fashion.  

Finished Videos will be delivered to Client via a mutually agreeable delivery
method and delivered in quantities that are mutually agreeable.  The mutually
agreeable delivery method and quantities delivered may change from time to time
but will remain consistent with the monthly delivery commitments set forth on
Schedule 2.

Upon receipt of finished Videos, Client will have 24 hours to review and
approve.  If Client has not responded within 24 hours of delivery of the
finished Videos, such Videos will be deemed approved and ready for delivery.
 Producer will provide up to one round of revisions for all Videos presented to
Client.  If a video is revised and again delivered to Client, the same approval
criteria listed above will apply to the redelivered video.

Client will provide final delivery specifications for all Videos and Client and
Producer will mutually agree upon a final delivery method for all finished
Videos.














[sibe_ex10z4002.gif] [sibe_ex10z4002.gif]

COOLFIRE STUDIOS – GLOBAL PERSONALIZED ACADEMICS

VIDEO PRODUCTION AGREEMENT

Page | 4




--------------------------------------------------------------------------------




SCHEDULE 2

Delivery and Payment Schedule

Producer shall deliver the Videos to Client on a mutually-agreed upon rolling
basis, provided that Producer shall guarantee delivery of a certain number of
videos each month according to the following schedule, and shall invoice Client
accordingly on a monthly basis as set forth below.

Price per video: $530

Payment due on the first day of the applicable month.




Month

Videos Delivered

Cumulative Videos

Monthly Fee

Cumulative Fees

July 2015 (Deposit)1

0

 

 $ 50,000.00

$ 50,000

August 2015

100

100

 $ 53,000.00

 $ 103,000.00

September 2015

100

200

 $ 53,000.00

 $ 156,000.00

October 2015

100

300

 $ 28,000.00

 $ 184,000.00

November 2015

200

500

 $ 81,000.00

 $ 265,000.00

December 2015

250

750

 $ 132,500.00

 $ 397,500.00

January 2016

350

1100

 $ 185,500.00

 $ 583,000.00

February 2016

400

1500

 $ 212,000.00

 $ 795,000.00

March 2016

400

1900

 $ 212,000.00

 $ 1,007,000.00

April 2016

400

2300

 $ 212,000.00

 $ 1,219,000.00

May 2016

400

2700

 $ 212,000.00

 $ 1,431,000.00

June 2016

400

3100

 $ 212,000.00

 $ 1,643,000.00

July 2016

400

3500

 $ 212,000.00

 $ 1,855,000.00




———————

1 $50,000 initial deposit shall be credited equally between the October 2015 and
November 2015 invoices.





[sibe_ex10z4002.gif] [sibe_ex10z4002.gif]

COOLFIRE STUDIOS – GLOBAL PERSONALIZED ACADEMICS

VIDEO PRODUCTION AGREEMENT

Page | 5




--------------------------------------------------------------------------------




SCHEDULE 3

Opt-Out Early Termination Option

Opt-Out Period: Client shall have a one-time option to terminate this Agreement
early, at its sole discretion, during a two (2) week period at the end of
September 2015 (the “Opt-Out Period”).

Early Termination Notice. In the event Client elects to exercise this early
termination option, it shall notify Producer in writing during the week ending
September 18, 2015 or during the week ending September 25, 2015.

Four (4) Week Completion Period. Upon such notification, Producer will complete
and deliver the scheduled Videos for the next four weeks after the notification
date, after which this Agreement shall be terminated.

Opt-Out Fee. If it exercises its early termination option, Client agrees to pay
Producer an Opt-Out Fee equal to $500/video delivered by Producer from the
inception of this Agreement until the end of the Four (4) Week Completion
Period. Producer and Client agree that for purposes of this early termination
option and the calculation of the Opt-Out Fee, they shall measure the Video
delivery schedule in weekly increments for the first three months of the Term.

Below are examples of the application of the Early Cancellation Fee and total
Video delivery schedule under either early termination date in the Opt-Out
Period.








[sibe_ex10z4002.gif] [sibe_ex10z4002.gif]

COOLFIRE STUDIOS – GLOBAL PERSONALIZED ACADEMICS

VIDEO PRODUCTION AGREEMENT

Page | 6




--------------------------------------------------------------------------------




Schedule 2 (continued)

Opt-Out Notice:

September 18, 2015




Week / End Date

Videos Delivered

Cumulative Videos

Weekly Fee (accrued)

Cumulative Fees

August 7, 2015

25

25

 $ 13,250.00

$ 13,250.00

August 14, 2015

25

50

 $ 13,250.00

$ 26,500.00

August 21, 2015

25

75

 $ 13,250.00

$ 39,750.00

August 28, 2015

25

100

 $ 13,250.00

$ 53,000.00

September 4, 2015

25

125

 $ 13,250.00

$ 66,250.00

September 11, 2015

25

150

 $ 13,250.00

$ 79,500.00

September 18, 2015 (Opt-Out Notice Given)

25

175

 $ 13,250.00

$ 92,750.00

September 25, 2015

25

200

 $ 13,250.00

$ 106,000.00

October 2, 2015

25

225

 $ 13,250.00

$ 119,250.00

October 9, 2015

25

250

 $ 13,250.00

$ 132,500.00

October 16, 2015

25

275

 $ 13,250.00

$ 145,750.00

Opt-Out Fee
(275 Videos x $500)

 

 

$ 137,500

$ 283,250 TOTAL




Payment Date

Payment Amount

Credit (if any)

Amount Due

Cumulative Payments

July 2015

$ 50,000 (deposit)

 

 

$ 50,000

August 1, 2015

$ 53,000

 

 

$ 103,000

September 1, 2015

$ 53,000

 

 

$156,000

October 1, 2015

$ 39,750  
(3 weeks of Oct.)

 

 

$ 195,750

October 30, 2015

$ 137,500
Opt Out Fee

< $50,000>
July Deposit

$ 87,500

 

Total Payments

 

 

 

$ 283,250 TOTAL








[sibe_ex10z4002.gif] [sibe_ex10z4002.gif]

COOLFIRE STUDIOS – GLOBAL PERSONALIZED ACADEMICS

VIDEO PRODUCTION AGREEMENT

Page | 7




--------------------------------------------------------------------------------




Schedule 2 (continued)

Opt-Out Notice:

September 25, 2015




Week / End Date

Videos Delivered

Cumulative Videos

Weekly Fee (accrued)

Cumulative Fees

August 7, 2015

25

25

 $ 13,250.00

$ 13,250.00

August 14, 2015

25

50

 $ 13,250.00

$ 26,500.00

August 21, 2015

25

75

 $ 13,250.00

$ 39,750.00

August 28, 2015

25

100

 $ 13,250.00

$ 53,000.00

September 4, 2015

25

125

 $ 13,250.00

$ 66,250.00

September 11, 2015

25

150

 $ 13,250.00

$ 79,500.00

September 18, 2015

25

175

 $ 13,250.00

$ 92,750.00

September 25, 2015 (Opt-Out Notice Given)

25

200

 $ 13,250.00

$ 106,000.00

October 2, 2015

25

225

 $ 13,250.00

$ 119,250.00

October 9, 2015

25

250

 $ 13,250.00

$ 132,500.00

October 16, 2015

25

275

 $ 13,250.00

$ 145,750.00

October 23, 2015

25

300

 $ 13,250.00

$ 159,000.00

Opt-Out Fee
(300 Videos x $500)

 

 

$ 150,000

$ 309,000 TOTAL




Payment Date

Payment Amount

Credit (if any)

Amount Due

Cumulative Payments

July 2015

$ 50,000 (deposit)

 

 

$ 50,000

August 1, 2015

$ 53,000

 

 

$ 103,000

September 1, 2015

$ 53,000

 

 

$ 156,000

October 1, 2015

$ 53,000
(4 weeks of Oct.)

 

 

$ 209,000

October 30, 2015      

$ 150,000
Opt Out Fee  

< $50,000>
July Deposit

$ 100,000

 

Total Payments

 

 

 

$ 309,000 TOTAL








[sibe_ex10z4002.gif] [sibe_ex10z4002.gif]

COOLFIRE STUDIOS – GLOBAL PERSONALIZED ACADEMICS

VIDEO PRODUCTION AGREEMENT

Page | 8


